Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the RCE filed on 02/25/2021.
3.	Claims 1-2, 5-12 and 15-20 are currently pending in this Office action.
4.	Acknowledgment is made of the Terminal Disclaimer filed on 03/10/2021.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 02/25/2021 was filed after the mailing date of the Notice of Allowance on 02/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
6.	Claims 1-2, 5-12 and 15-20 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1-2, 5-12 and 15-20, the prior art fails to disclose or make obvious a system or a method comprising, in addition to the other recited features of the claim, the features of receiving a plurality of write requests; for each write request, performing by the storage node:

acknowledging the write request to a source of the write request only after the redo buffer is written to redo storage on the storage device; and for each logical storage unit of the plurality of logical storage units: when the index buffer unique to the segment assigned to the each logical storage unit is full writing, by the storage node, the index buffer to an Index storage portion of the segment assigned to the each logical storage unit; and after writing the index buffer to the index storage portion of the segment assigned to the logical storage unit, flagging,, by the storage node, the segment assigned to the each logical storage unit as being finalized in the manner recited in claims 1 or 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA M PYO/Primary Examiner, Art Unit 2161